Citation Nr: 0031395	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  93-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from March 1940 to May 1945 
and from October 1948 to September 1963, including combat 
service during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for the cause 
of the veteran's death.  The appellant, the surviving spouse 
of the veteran, timely appealed the determination to the 
Board.  When this matter was previously before the Board in 
April 1995 and May 1999, it was remanded for further 
development; compliance with the latter remand is the subject 
of the REMAND, below.

Contentions advanced by the appellant's accredited 
representative in her informal hearing presentation dated in 
October 2000 are to the effect that the appellant is entitled 
to special monthly pension based on the need for the regular 
aid and attendance of another person or on account of being 
housebound.  As this issue is not properly before the Board, 
it is referred to the RO for any action deemed appropriate.

REMAND

As noted above, when this matter was previously before the 
Board in April 1995 and May 1999, it was remanded for 
additional development, some of which has been accomplished.  
In this regard, the Board notes the primary purpose of each 
remand, to obtain medical opinions from Drs. Randy Bergman 
and Richard Fischer, the late veteran's treating physicians, 
on the likelihood that the veteran's cause of death was 
related to his service-connected neurasthenia, severe, with 
irritable colon, has not been supplied.

It is significant to note that, by a letter dated in May 
1999, the RO contacted the appellant and requested that she 
provide the current addresses of the aforementioned two 
doctors and give her authorization for the doctors to release 
any treatment records of her deceased husband in their 
possession.  However, no response was received from the 
appellant.  Additionally, in a Supplemental Statement of the 
Case (SSOC) dated in February 2000, the RO requested that the 
appellant sign the attached VA Form 21-4138, Statement in 
Support of Claim, and return it in the envelope provided.  
However, no response was received from the appellant.

According to VA Form 646, Statement of Accredited 
Representative in Appealed Case, dated in July 2000, the 
appellant's accredited representative stated that their 
organization contacted the Guadeloupe, Texas, Veterans County 
Service Officer (VSO) by telephone and by fax requesting 
assistance in this case.  The appellant's accredited 
representative also stated that their organization personally 
contacted the appellant by telephone; that she advised them 
that she had already sent in the information requested 
several years ago; and that she was blind and could not get 
out and around like she use to.  The appellant's accredited 
representative indicated that their organization explained to 
the appellant the seriousness of her claim; that they tried 
to convince her to try to contact the aforementioned doctors; 
and that they tried to convince her to request the assistance 
of the Guadeloupe County VSO to stop by and assist her with 
the reading of letters, etc. and the replying of and to the 
VA as well as any other assistance she may desire.  The 
accredited representative reported that they have still not 
received any new information.

The Board observes that the record does, in fact, contain 
copies of a completed Authorization and Consent to Release 
Information to the VA (VA Form 21-4142), from the appellant 
received in January 1996, for the release of medical records 
from Drs. Randy Bergman and Richard Fischer.  While the 
record does not clearly establish that these signed 
authorizations contain the current addresses for Drs. Bergman 
and Fischer, the RO should have, nonetheless, utilized such 
authorizations in an attempt to obtain the information 
requested.

Because the record neither includes the requested opinions or 
any indication that attempt to obtain such evidence via the 
information already of record was unsuccessful, the Board 
finds the prior remand has not fully been complied with.  The 
United States Court of Appeals for Veterans Claims (Court) 
has specifically mandated that a remand by the Board confers 
on the appellant, as a matter of law, the right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. 268 (1998).  The Court 
has indicated, moreover, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.

Under these circumstances, the Board finds that a third 
remand is required to obtain medical opinions from Drs. Randy 
Bergman and Richard Fischer, the late veteran's treating 
physicians, on the likelihood that the veteran's cause of 
death was related to his service-connected neurasthenia, even 
though such action will, regrettably, further delay a 
decision in this appeal.

The Board also notes that there have been significant changes 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law defines VA's duty to 
assist a claimant in obtaining evidence to necessary to 
substantiate the claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superceding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The Board also points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; hence, the claim 
should be adjudicated on the merits.  These actions should be 
accomplished by the RO, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, the Board hereby REMANDS this case to the RO for 
the following actions:

1.  The RO should contact Drs. Randy 
Bergman and Richard Fischer at their 
current address of record.  (See VA Form 
21-4142, Authorization and Consent to 
Release Information to the VA, received 
on January 17, 1996, located within the 
veteran's claims folder.)  The RO should 
request that physician provide an opinion 
as to whether it is at least as likely as 
not that the veteran's cause of death was 
in any way related to his service-
connected neurasthenia, severe, with 
irritable colon.  All conclusions, along 
with the complete rationale for all 
opinions expressed (to include citation, 
as necessary to specific evidence in 
possession) should be set forth in a 
typewritten report.  The reports should 
be associated with the claims folder.

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall, supra.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the appellant's 
entitlement to service connection for the 
cause of the veteran's death in light of 
all pertinent evidence of record and 
legal authority, to specifically include 
that cited to herein.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

5.  If the benefits requested by the 
appellant continue to be denied, she and 
her representative must be furnished a 
SSOC and given an opportunity to submit 
written or other argument in response 
thereto before her case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and/or 
argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



